Title: John Adams to Thomas Jefferson, 28 July 1819
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy July 28th 1819—
          
          I inclose you a National Register, to convince you that the Essex Register is not to blame for printing the Mecklenburg County Resolutions, on the Contrary I think it to be commended—for if those Resolutions were genuine they ought to be published in every Gazette in the world—If they are one of those tricks which our fashionable Men in England call hoax’es and boares—they ought to be printed in all American Journals; exposed to public resentment and the Auther of them hunted to his dark Cavern—for altho you and I should as easily believe that a flaming Brand might be thrust into a Magazine of Powder without producing an Explosion—as that those Resolutions could have passed in 1775—had not been known to you any Member of Congress in 1776.—and if they were not known to you, as I am very sure they were not, It is impossible they could have been known to any-other Member.—
          I am Sir, whether at your first, or second home—
          
            always affecly and Respectful’y your Friend
            John Adams
          
        